Citation Nr: 1426737	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO. 05-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability, to include an anxiety disorder and posttraumatic stress disorder (PTSD), but other than major depressive disorder and alcohol dependence.

2. Entitlement to service connection for alcohol dependence as secondary to service-connected major depressive disorder.

3. Entitlement to service connection for a disability manifested by angina, to include a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the issues on appeal for additional development in October 2008, November 2010, and September 2012. 

By way of background, the claims on appeal were initially denied in the January 2004 rating decision noted above. In February 2004, the Veteran submitted a petition to reopen his denied claims. In an August 2004 rating decision, the RO reopened the Veteran's claims, and then denied them on the merits. However, in order for reopening to be warranted, the issues must have been previously finally adjudicated. See 38 C.F.R. § 3.156(a). Here, the January 2004 rating decision never became final, as within the applicable appellate period the Veteran submitted a claim to reopen the denied claims, which when read broadly constitutes a notice of disagreement with the initial denial. See 38 C.F.R. §§ 3.104, 20.302, 20.1103. As there was no previous final denial, new and material evidence is not required in this case and therefore the issue of reopening will not be addressed.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2008. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue(s) of service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD, and service connection for a disability manifested by angina, to include a gastrointestinal disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Alcohol dependence is at least as likely as not due to the Veteran's service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for alcohol dependence have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the appellant's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision with respect to the issue of service connection for alcohol dependence as secondary to service-connected major depressive disorder no discussion of VA's duty to notify and assist is necessary as to that claim. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In this case, the Veteran was diagnosed with ETOH dependence in September 2003.   The Veteran filed his claim for service connection in October 2003 and, in November 2003, VA treatment records indicate that he screened positive for alcohol abuse.  It was also noted that he was already enrolled in alcohol recovery.  While alcohol dependence in full remission was diagnosed during his December 2010 VA examination, a relapse of drinking was noted in 2014. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement for a claimant to have a "current disability" is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or has a disability during the pendency of that claim.); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to the filing of a claim, the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). The Veteran is currently service connected for major depressive disorder. During his April 2005 VA examination, the examiner stated that the Veteran's alcohol dependence is likely secondary to his major depressive disorder. There is no other medical evidence addressing the presence of a causal connection between the Veteran's alcohol dependence and his major depressive disorder.

In sum, the Veteran was diagnosed with alcohol dependence shortly prior to the filing of the claim, with a positive alcohol abuse screen shortly after filing the claim, and a relapse in 2014.  As the competent and credible medical evidence of record shows that his alcohol dependence is caused by his service-connected major depressive disorder, the Board finds that service connection for alcohol dependence on a secondary basis is warranted. See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for alcohol dependence as secondary to service-connected major depressive disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran has indicated that he received mental health treatment while in service. In-service mental health records are not included with a veteran's service treatment records, but are instead maintained by the military or civilian treating facility. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b. Thus, the Board finds that the claim must be remanded so that the Veteran can be requested to identify the facility at which he was treated in-service. If the Veteran identifies the facility, all appropriate efforts should be made to obtain the Veteran's mental health records.

The Board notes that the RO associated a formal finding of unavailability with the claims file with respect to the Veteran's medical records from prior to December 1987 from the Southeast Louisiana Veterans Health Care System. However, there is no indication that the Veteran was notified of their unavailability or given an opportunity to provide them if possible. See 38 C.F.R. § 3.159(e). Therefore, the claim must be remanded so the Veteran can be provided with appropriate notice of the unavailability of the records and given the opportunity to submit them, if able.

VA treatment records reflect that the Veteran received treatment for chest pain at the Tulane ER in February 2007. As the records are potentially relevant to the claim, the Veteran should be contacted and requested to either authorize those records for release or to provide them himself. Appropriate efforts must be made to obtain any records so authorized for release.

The Veteran's claim was previously remanded by the Board in September 2012 for a VA medical opinion. In that remand, the Board requested that the VA examiner provide an opinion as to whether the Veteran's noted anxiety disorder, not otherwise specified, was either related to his active duty service, or whether it was caused or aggravated by his service connected major depressive disorder. However, the examiner did not render an opinion as to either of these questions. As such, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board must remand this case for an addendum opinion.

With respect to the Veteran's claim for service connection for angina, the Veteran was provided with a VA examination in April 2013 which determined that the Veteran's complaints of chest pain were not due to a heart disability. However, the examiner stated that the Veteran's complaints could be due to a gastrointestinal disability. As angina is a potential symptom of a gastrointestinal disability, the Board finds that it must remand the claim for a VA gastrointestinal examination to determine whether there is a current gastrointestinal disability, to include gastroesophageal reflux disease (GERD), underlying the Veteran's complaints of chest pain. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds that the issue of service connection for PTSD is inextricably intertwined with the issue of service connection for an anxiety disorder, and therefore must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the facility at which he received mental health treatment while in service. In-service mental health treatment records are maintained by the military or civilian treating facility and are not stored by the Department of Defense. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b.

Appropriate efforts must be made to obtain any mental health records identified by the Veteran.

If, after making reasonable efforts to obtain identified non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Provide the Veteran with written notice that the Southeast Louisiana Veterans Health Care System determined that the Veteran does not have any records prior to December 1987 in accordance with 38 C.F.R. § 3.159(e). The Veteran should be given an opportunity to provide the records.

3. Contact the Veteran and request that he either authorize the release or personally submit medical records from the Tulane ER from February 2007, where he indicated he received treatment for chest pain and any other relevant records that remain outstanding. Appropriate efforts must be made to obtain any records so identified and authorized for release.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) and given an opportunity to provide them.

4. Obtain an addendum opinion from the examiner who provided the April 2013 VA PTSD opinion, or another appropriate medical professional, addressing the existence of a relationship between the Veteran's anxiety disorder and either his active duty service or his service-connected major depressive disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's previously diagnosed anxiety disorder was caused by his service-connected major depressive disorder?

Even if no clinical evidence of a current anxiety disorder is found, the examiner should still render an opinion based on the prior diagnoses of an anxiety disorder in September 2003 and July 2005.

b) If the major depressive disorder did not cause the anxiety disorder, is it at least as likely as not (a fifty percent probability or greater) that the anxiety disorder was aggravated (i.e., worsened) beyond its natural progression by the major depressive disorder?

Again, the examiner should render an opinion based on the prior diagnoses of an anxiety disorder in September 2003 and July 2005, even if no current anxiety disorder is found.

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's previously diagnosed anxiety disorder began in or is related to active service? 

Again, the examiner should render an opinion based on the prior diagnoses of an anxiety disorder in September 2003 and July 2005, even if no current anxiety disorder is found.  

d)  If an examination is conducted and a disorder other that depression, anxiety disorder or alcohol dependence is diagnosed, the examiner should opine whether it at least as likely as not that such disorder began in or is related to service; is due to the service-connected major depressive disorder; or is aggravated (i.e., worsened) beyond the natural progress by the service-connected major depressive disorder.

A detailed rationale supporting the reviewer's opinion should be provided. 

The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

5. Schedule the Veteran for a VA gastrointestinal examination to address his claim for service connection for a disability manifested by angina, to include a gastrointestinal disability. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion.

After reviewing the claims file and the associated electronic files, the reviewer should answer the following questions:

a) Does the Veteran have a current gastrointestinal disability, to include GERD, underlying his complaints of angina?

b) If so, is the Veteran's current gastrointestinal disability, to include GERD, at least as likely as not (a fifty percent probability or greater) related to service?

A detailed rationale supporting the reviewer's opinion should be provided. Review of the entire claims file is required; however, attention is invited to the April 2013 heart examination indicating the Veteran's complaints of chest pain may be related to a gastrointestinal disability such as GERD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


